UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 00-10656
                             Summary Calendar


                    KENNETH W CLARY; CAROLYN J CLARY,

                                                    Plaintiffs-Appellants,

                                    VERSUS

             JIM BROWNFIELD; GLENN HIXSON; VEDA HARBISON,

                                                     Defendants-Appellees.



             Appeal from the United States District Court
            For the Northern District of Texas, Fort Worth
                             (4:99-CV-535-Y)
                             January 24, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.
PER CURIAM:*

       Plaintiffs Kenneth W. Clary and Carolyn J. Clary appeal the

Federal Rule of Civil Procedure 12(b)(6) dismissal of their claim

that   defendant    failed   to    accurately   maintain   Kenneth   Clary’s

employment records and caused him to be denied a promotion, as well

as their claims for slander and defamation.              The district court

concluded    that    it   lacked    subject     matter   jurisdiction   over


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1
Plaintiffs’ claims, which are preempted by the Civil Service Reform

Act of 1978, Pub.L.No. 95-454, 92 Stat. 111 (codified as amended in

Title 5, United States Code)(“CSRA”).              On appeal, Plaintiffs

contend that the district court abused its discretion in failing to

remand the case to state court, in denying leave to amend the

complaint    and    in   dismissing   the   case   before   they   conducted

discovery.

      Plaintiffs’ claims arose from Kenneth Clary’s employment with

the Federal Aviation Administration.          Because all of his claims

were preempted by the CSRA, the district court did not abuse its

discretion in dismissing the case rather than remanding it to state

court.   Bush v. Lucas, 462 U.S. 367, 368 (1983).

      Clary was allowed to file a more definite statement and to

respond to defendants’ motion to dismiss, but still failed to state

a   cognizable     claim.    The   district   court   did   not    abuse   its

discretion in denying yet another leave to amend.           Foman v. Davis,

371 U.S. 178, 182 (1962).      Finally, we find no abuse of discretion

granting a motion to dismiss prior to discovery. Plaintiffs’ claims

were dismissed for failure to state a claim, not for insufficient

development of facts.

      For the foregoing reasons, the district court’s order of

dismissal is AFFIRMED.




                                      2